Citation Nr: 1500059	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-13 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disability for the service-connected right knee disability (limitation of flexion) prior to April 27, 2009 and subsequent to May 31, 2009. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 1969.  This was originally a period of active duty for training during which he was injured, resulting in part, in service connection for the right knee disability.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 rating decision of the in Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2008 rating decision, the RO assigned a 10 percent evaluation for the Veteran's right knee disability based on limitation of flexion.  The RO granted a temporary 100 percent evaluation in April 2009 due to surgery on the right knee necessitating convalescence.  The temporary 100 percent evaluation was in effect from April 2009 to June 2009.  A 10 percent evaluation for the Veteran's right knee disability based on limitation of flexion was assigned thereafter.

A review of the Virtual VA paperless claims processing system reveals documents pertinent to the present appeal.  The representative's appellate brief is located in the electronic Veterans Benefits Management System (VBMS) file.


FINDING OF FACT

Prior to April 27, 2009 and subsequent to May 31, 2009, the service-connected right knee disability is shown to be manifested by a decreased range of motion based on flexion no worse than 70 degrees, and no further functional impairment noted after repetitive testing; extension of the knee is shown to be full.  Limitation of extension, instability, or subluxation has not been clinically established.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected right knee disability (limitation of flexion) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, including Diagnostic Code 5260-5010 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice for his claim for an increased evaluation for his service-connected right knee disability (limitation of flexion) in a letter sent April 2010.  

A February 2008 letter informed the Veteran of VA's respective duties for obtaining evidence and the law pertaining to the assignment of a disability rating and effective date as the U.S. Court of Appeals for Veterans Claims (Court) required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify in this case was satisfied by letters sent to the Veteran in February 2008 and April 2010.  The claim was last adjudicated in October 2012.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations, the Veteran's lay statements, statement from the Veterans acquaintances, and private medical records.  The Veteran has not identified any additional evidence that has not been obtained.

The Veteran was afforded VA examinations in June 2008, October 2010, and May 2012.  These reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  
Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet App 505 (2007).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Analysis

The Veteran seeks an increased rating for his service-connected right knee disability.  The Veteran has been assigned a 10 percent rating for the right knee limitation of flexion of the right knee limitation of flexion under Diagnostic Code 5260-5010.  38 C.F.R. § 4.71a (2014).  

In this case, the Board has considered whether another rating code is more appropriate than the code used by the RO, Diagnostic Code 5010-5260, Limitation of Flexion, Knee.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's right knee disability is currently rated under Diagnostic Code 5260-5010.  38 C.F.R. § 4.71a (2014).  Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by X-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where there is evidence of arthritis and noncompensable limitation of motion, a 10 percent rating is for assignment.  Id.

For Diagnostic Code 5260-5010, hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The first hyphenated code may be read to indicate that limitation of flexion is the service-connected disorder and it is rated as if the residual condition is degenerative arthritis under Diagnostic Code 5010.

For rating purposes, normal range of motion in a knee joint is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Separate ratings could be assigned if there was clinical evidence of limitation of extension or instability.

The Board has considered whether Diagnostic Code 5261 (limitation of extension) would be appropriate.  Upon review, however, the record consistently indicates that the Veteran has maintained full extension of his right knee, to include after repetitive motion testing. Diagnostic Code 5261 is therefore not applicable.

Additionally, instability of the right knee has not been identified (in fact, testing conducted during the June 2008, October 2010, and May 2012 VA examinations indicated that instability was not present), the application of Diagnostic Code 5257 is not appropriate.  While Diagnostic Code 5257 also contemplates a recurrent subluxation of the knee, the record does not indicate that the Veteran experiences such symptomatology.

The record does reveal that during the appeal period he had a medial meniscus tear that ultimately required surgery.  As set out below, surgery was originally scheduled, then put off, and ultimately accomplished in April 2009.  A temporary total convalescence rating was assigned during that time.  He did not evidence locking or other symptoms than limitation of flexion prior to or after the surgery, so Diagnostic Codes 5258 and 5259 do not provide a basis for an increased rating.

As the Veteran's right knee disability is currently rated 10 percent disabling, Diagnostic Code 5263 (Genu recurvatum) is not for application as it does not allow for a higher disability rating (i.e., in excess of 10 percent).  Furthermore, the evidence of record does not indicate that this disability is present.

Accordingly, Diagnostic Code 5260 is deemed by the Board to be the most appropriate primarily because it relates to the symptoms of limitation of flexion, which the Veteran demonstrates.  The Veteran has not demonstrated limitation of extension or lateral instability.  The symptom of limitation of flexion is central to the diagnosed right knee disability in the Veteran's case.

The Board observes that the Veteran was assigned a temporary total rating from April 27, 2009 to May 31, 2009 for right knee surgery necessitating convalescence.  Thus, the Board will address the period prior to April 27, 2009 and subsequent to May 31, 2009.  This was for repair of the meniscus tear.

The Veteran was afforded a VA examination to determine the extent of his right knee disability in June 2008.  During the examination the Veteran reported that he had right knee discomfort, pain on motion, and less movement than normal.

The examination conducted during the June 2008 VA examination revealed that the Veteran maintained 120 degrees of forward flexion with "pain beginning at 110 degrees" and stiffness, weakness, and pain on motion noted.  It was noted that repetitive motion testing did not decrease his range of motion or result in an additional functional impairment.

An August 2008 communication from the Veteran indicates that he injured his right knee during the June 2008 VA examination.  The Veteran communicated that he tore his meniscus during the examination and that he was scheduled for meniscal repair surgery in September 2008.  

A Report of Contact dated January 2009 shows the Veteran declined to proceed with the September 2008 surgery.  The Veteran specifically acknowledged that his injury during the June 2008 VA examination was not attributable to the VA examiner's actions.  

The record contains a private examination of his right knee, done for the VA and dated in March 2009.  During the private examination the Veteran reported that he had right knee pain, weakness, instability, fatigability, and lack of endurance.  The examiner did not clinically confirm instability.  Limitation of flexion was shown, consistent with other recorded findings.  Mild arthritic changes were also noted.

The examination conducted during the March 2009 examination revealed that the Veteran maintained 100 degrees of forward flexion with "pain beginning at 90 degrees" and tenderness and pain on motion noted.  It was noted that repetitive motion testing did not decrease his range of motion or result in an additional functional impairment.  Additionally, there was no objective evidence of instability of the right knee on examination.

A VA treatment note dated May 2009 shows the Veteran underwent a right knee meniscal repair on April 27, 2009.  The RO granted a temporary 100 percent evaluation in April 2009 due to surgery on the right knee necessitating convalescence.  The temporary 100 percent evaluation was in effect from April 2009 to June 2009.  A 10 percent evaluation for the Veteran's right knee disability based on limitation of flexion was assigned thereafter.  

The Veteran was afforded a VA examination to determine the extent of his right knee disability in October 2010.  During the examination the Veteran reported that he had right knees stiffness, pain, and weakness.

The examination conducted during the October 2010 VA examination revealed that the Veteran maintained 90 degrees of forward flexion with stiffness, weakness, and pain on motion noted.  It was noted that repetitive motion testing did decrease his range of motion, resulting in 80 degrees of forward flexion after multiple repetitions.

The Veteran was afforded a VA examination to determine the extent of his right knee disability in May 2012.  During the examination the Veteran reported that he had right knee pain, and flare-ups that can be triggered by activity, weather, sleeping wrong.

The examination conducted during the May 2012 VA examination revealed that the Veteran maintained 70 degrees of forward flexion with "pain beginning at 70 degrees" and tenderness to palpation of the right knee.  It was noted that repetitive motion testing did not decrease his range of motion or result in an additional functional impairment.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms such as pain on motion, fatigue, and limitation of motion because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

The Board finds that a rating in excess of 10 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion, for right knee limitation of flexion at any time prior to April 27, 2009 and subsequent to May 31, 2009.  The Board again notes that the Veteran was awarded a temporary total rating from April 27, 2009 to May 31, 2009 for his right knee surgery convalescence and as such, the rating for this period is not before the Board.  

During the period that are before the Board for consideration, none of the range of motion tests show that the Veteran's flexion has been limited to 30 degrees or less.  

As noted, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion is not less than 60 degrees, which is far exceeded by the limitation of flexion results recorded during the June 2008 VA examination, the March 2009 private examination, the October 2010 VA examination, and the May 2012 VA examination. 

Based on these findings, a disability rating in excess of 10 percent may not be assigned based on limitation of motion of the right knee.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2014).  

The evidence of record, however, does not reflect impairment that warrants a higher rating based on the functional impairment of the Veteran's knee.  

While the Veteran complained of knee pain, stiffness and weakness, repetitive motion testing did not produce findings of any additional functional impairment warranting a higher evaluation.  The only instance of any additional functional impairment was at the October 2010 VA examination showing that repetitive motion testing decreased his range of motion, resulting in 80 degrees of forward flexion after multiple repetitions.

Upon review, there is no basis for the assignment of additional disability due to fatigability, weakness, incoordination and the like.  Though the Veteran has stated that he experiences pain, stiffness, and weakness, the record does not indicate that these symptoms result in any additional functional impairment beyond that anticipated by the currently assigned 10 percent.  

In light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.


Extraschedular consideration

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115 .  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.   

The first Thun element is not satisfied here.  The Veteran's service-connected right knee disability (limitation of flexion) is manifested by pain on motion and a limitation of motion the right knee joint.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  

Accordingly, Diagnostic Code 5260 is deemed by the Board to be the most appropriate primarily because it relates to the symptoms of limitation of flexion, which the Veteran demonstrates.  The Veteran has not demonstrated limitation of extension or lateral instability.  The symptom of limitation of flexion is central to the diagnosed right knee disability in the Veteran's case.

The diagnostic code in the rating schedule corresponding to limitation of flexion of the knee provides disability ratings based on these complaints, among other things.  38 C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2014).  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right knee disability.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities, (pain, tenderness, limitation of motion, weakness, and stiffness) are specifically contemplated under the appropriate ratings schedule. 

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  


ORDER

An initial evaluation in excess of 10 percent disability for the service-connected right knee disability (limitation of flexion) prior to April 27, 2009 and subsequent to May 31, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


